Honorable Ben Atwell, Chairman       Opinion No. C-412
Revenue and Taxation Committee
House of Representatives             Re:   Constitutionality of
Austin, Texas                              House Bill 309, 59th
                                           Legislature, Regular
Dear Mr. Atwell:                           Session.
     You ask the opinion of the Attorney General as to whether
.HouseBill 309i .59th Legislature, Regular Session, is
constitutional,
     Our opinion is that H. B. No. 309 is constitutional.
     Rouse Bill No. 309, in effect, merely adds to the present
motor fuel tax statutes (Chapter 9 of Title 122A, Taxation-
General, Reviced Civil Statutes) provisions allocating unclaimed
tax refunds on motor fuel used in motor boats in the same
manner in which these statutes now allocate unclaimed tax
refunds on motor fuel used in aircraft. The unclaimed refunds
on such fuel used in aircraft remain unaffected by this Rill;
the unclaimed refunds on fuel used in motor boats are
allocated to the Water Recreation Safety Fund.
     In opinion WW-11&l (1961) the then Attorney General held
that the amendments of Section (6a), (13), and (14) of Article
9.13 (Acts 1961) which made allocation of unclaimed refunds
of motor fuel used in aircraft were constitutional. By
virtue of the holding in Attorney General's opinion WX-1140
it is our opinion that House Bill No. 309 is constitutional.




                            -1943-
Honorable Ben Atwell, Page 2                 Opinion No. C-412


                       SUMMARY
                       -------

                    House Bill No. 309 pending
                    before the 59th Legislature,
                    Regular Session, is
                    constitutional.


                                  Yours very truly,
                                  WAGGONER CARR
                                  Attorney General of Texas




WEA:dl
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
John Reeves
Paul Phy
Milton Richardson
APPROVED FOR THE ATTORNEY GENERAL
BY:      Stanton Stone




                                 -1944-